UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-1847



In Re:   JAMES BEASLEY,


                                                        Petitioner.




          On Petition for Writ of Mandamus. (CA-99-1568)


Submitted:   December 10, 2004            Decided:   March 18, 2005


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


James Beasley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Beasley has filed a petition for writ of mandamus

seeking an order from this court that would effectively reinstate

the payment of supplemental security income to Beasley--a matter

that has been fully litigated.     Mandamus is a drastic remedy to be

used only in extraordinary circumstances.          Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976).           “[C]ourts are extremely

reluctant to grant a writ of mandamus.”         In re Ford Motor Co., 751

F.2d 274, 275 (8th Cir. 1984). In seeking mandamus relief, Beasley

carries the heavy burden of showing that he has no other adequate

means to attain the relief sought and that his right to such relief

is clear and indisputable.    In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).     We find that Beasley has failed to

meet this burden and thus we dismiss the petition.                 We deny

Beasley’s motion to proceed in forma pauperis and dispense with

oral   argument   because   the   facts   and    legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DISMISSED




                                  - 2 -